Title: From George Washington to Lieutenant Colonel Isaac Sherman, 30 May 1779
From: Washington, George
To: Sherman, Isaac



Sir
Hd Qrs Middlebrook 30th May 1779

your favor of the 21st came duly to hand.
It is not within my powers to give any orders on the subject of your letter as the business of raising and collecting the levies is lodged with the particular States by a resolve of Congress of the 9th of March.
I hope the State will take measures for an equal distribution of her levies to the different Regiments, and obviate what you are apprehensive may happen. This however will not arise from situation, as Gen. Parson’s brigade will be nearer New-York than your regiment. Perhaps a return of your regiment and that of the others belonging to the State would enable the assembly to ascertain the proper proportion from a view of their comparative strength. I am sir &c.
G. Washington
